          Case 1:21-cr-00116-DLF Document 21 Filed 03/08/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA           :
                                    :
       v.                           :                Case No. 21-CR-116 (DLF)
                                    :
 WILLIAM McCALL CALHOUN,            :
                                    :
       Defendant.                   :
____________________________________:

                     GOVERNMENT’S SUPPLEMENTAL NOTICE OF
                                 AUTHORITY

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully files this supplemental opposition to defendant W. McCall Calhoun’s

motion for reconsideration of pretrial detention (“Motion,” ECF No. 13), filed on March 4, 2021.

This pleading provides supplementary authority in the interests of promoting a uniform response

within the District to some of the questions raised by the Court in this matter adapted from a

pleading previously filed by the government in response to similar questions raised in another

recent Capitol riots matter, United States v. Michael Thomas Curzio, Crim. No. 21-CR-41-CJN

(ECF No. 34):

       First, a motion to reopen a detention hearing under § 3142(f) does not permit the defendant

to seek reconsideration of whether the detention hearing was warranted in the first instance. That

is all the more so true here where the defendant fails to contest the basis for the hearing in his

modification motion. Where a party fails to present an argument, a court should not raise a claim

on that party’s behalf. See Sineneng-Smith v. United States, 140 S. Ct. 1575, 1579 (2020)

(explaining that, under the party presentation principle, courts “rely on the parties to frame issues

for decision and assign courts the role of neutral arbiter of matters the parties present” (citing

                                                 1
          Case 1:21-cr-00116-DLF Document 21 Filed 03/08/21 Page 2 of 7




Greenlaw v. United States, 554 U.S. 237, 243 (2008)).

       Second, whatever the basis for a detention hearing, § 3142’s plain language not only

permits but requires the Court to consider the full panoply of factors under § 3142(g) in

determining whether to release or order detained a defendant. See § 3142(g) (noting that the

judicial officer “shall . . . take into account” the § 3142(g) factors). Nothing in § 3142’s text limits

the Court’s consideration under § 3142(g) to the underlying basis for the detention hearing.

Instead, once the government has established a circumstance “triggering a detention hearing,” the

court “must consider the enumerated factors” in § 3142(g). United States v. Singleton, 182 F.3d 7,

9 (D.C. Cir. 1999).

                                  APPLICABLE AUTHORITY

1. Relevant Legal Principles under the Bail Reform Act

       The Bail Reform Act (“BRA”) provides for a detention hearing in one of two ways. First,

under certain circumstances related to a defendant’s past criminal history at the time the defendant

is alleged to have committed the offense or the offense the defendant is alleged to have committed,

a rebuttable presumption in favor of detention applies, and the court proceeds directly to the

detention hearing to consider whether the defendant has rebutted the presumption, and, if so,

whether detention is warranted under the factors in § 3142(g). See § 3142(e)(2)-(3). In that route

to a detention hearing—which is not at issue here—the court proceeds directly to the question of

whether detention is appropriate under § 3142(g) without considering any factors in § 3142(f).

See, e.g., United States v. Taylor, 289 F.Supp.3d 55, 63-64 (D.D.C. 2018) (finding the charged

offenses “trigger[ed] the presumption,” and then considering whether detention was appropriate

under § 3142(g) without separately analyzing whether a detention hearing was warranted under §

3142(f); United States v. Hunt, 240 F. Supp.3d 128, 133-34 (D.D.C. 2017) (same); United States


                                                   2
          Case 1:21-cr-00116-DLF Document 21 Filed 03/08/21 Page 3 of 7




v. Muschetta, 118 F.Supp.3d 340, 343-44 (D.D.C. 2015) (same).

       The second way in which a case proceeds to a detention hearing is through § 3142(f).

Section 3142(f) states that a “judicial officer shall hold a hearing to determine whether any

conditions or combination of conditions set forth in subsection (c) of this section will reasonably

assure the appearance of such person as required and the safety of any other person and the

community.” Such a hearing shall be held upon motion of the government under 18 U.S.C. § (f)(1)

for certain qualifying offenses, none of which is applicable in this case.

       Under 18 U.S.C. § 3142(f)(2), a hearing shall be held “upon a motion of the attorney for

the Government or upon the judicial officer’s own motion in a case, that involves- (A) a serious

risk that such person will flee; or (B) a serious risk that such person will obstruct or attempt to

obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure or intimidate a

perspective witness or juror.”

       When, as here, the second potential avenue to a detention hearing applies, the analysis

proceeds in two steps. First, the judicial officer, based on a “proffer of what the hearing might

establish,” must ascertain if one of the circumstances enumerated under § 3142(f) is present to

“trigger[] a detention hearing.” See United States v. Singleton, 182 F.3d 7, 9, 12 (D.C. Cir. 1999

If so, the judicial officer assesses case-specific facts to determine “whether conditions short of

detention will ‘reasonably assure the appearance of the person as required and the safety of any

other person and the community.’” Id.

       The sole question at the first step under § 3142 is whether the government has established

the threshold question of whether “a hearing is appropriate.” Singleton, 182 F.3d at 9 (citing 18

U.S.C. § 3142(g)); see also United States v. Gloster, 969 F. Supp. 92, 95 (D.D.C. 1997) (holding

court can conduct a “fact-sensitive inquiry” into the defendant’s long criminal history “only under


                                                 3
          Case 1:21-cr-00116-DLF Document 21 Filed 03/08/21 Page 4 of 7




Sections 3142(e) and (g), that is, after the triggering provisions of Section 3142(f) have been met

and detention therefore is available”). By contrast, at the second step, “the judicial officer must

consider several enumerated factors to determine whether conditions short of detention will

‘reasonably assure the appearance of the person as required and the safety of any other person and

the community.’” Id. (quoting 18 U.S.C. § 3142(g)) (emphasis added); see also United States v.

Ailon-Ailon, 875 F.3d 1334, 1336-37 (10th Cir. 2017) (setting forth same two-step process).

       If the defendant is ordered detained following the court’s consideration of the factors under

§ 3142(g) at the second step, the defendant may move for the detention hearing to be “reopened”

for a reconsideration of the § 3142(g) factors where the defendant adduces new information

material to the underlying detention question.” See United States v. Lee, 451 F. Supp. 3d 1, 5

(D.D.C. 2020); 18 U.S.C. § 3142(f)(2).4 Similarly, if the defendant is “ordered detained” by a

magistrate judge outside the court of original jurisdiction, the defendant may move for “revocation

or amendment of the order.” § 3145(b).

2. The Court Should Not Reconsider the Basis for a Detention Hearing because the

Defendant May Not Raise, and Has Not Raised, that Claim.

       The BRA enables a detained defendant to “reopen” the question of whether he was properly

detained under the factors § 3142(g). See §§3142(f)(2); 3145(b). But, as noted above, it does not

envision a defendant reopening the question of whether a detention hearing was proper in the first

instance. Neither § 3142(f)(2) nor § 3145(b) provides such a mechanism. By allowing the

defendant to come forward with information not known at the time of the detention hearing “that

has a material bearing” on ensuring the defendant’s appearance or the community’s safety (i.e.,

the underlying detention question), § 3142(f)(2) focuses on whether the initial detention

determination remains correct. And the most natural reading of § 3145(b)’s reference to


                                                4
          Case 1:21-cr-00116-DLF Document 21 Filed 03/08/21 Page 5 of 7




“amendment or revocation” is to a detention determination: a court amends or revokes the

conditions of release or detention. It does not “amend” or “revoke” a decision to hold a detention

hearing in the first place.

        Reconsidering the reason(s) underlying the defendant’s eligibility for a detention hearing

in the first instance is all the more so inappropriate here where the defendant has never—neither

before the Magistrate Judge in the Middle District of Georgia nor before this Court—sought

reconsideration of that question. The Court should also opt not to consider this issue sua sponte.

See Sineneng-Smith v. United States, 140 S. Ct. 1575, 1579 (2020) (explaining that, under the

party presentation principle, courts “rely on the parties to frame issues for decision and assign

courts the role of neutral arbiter of matters the parties present” (citing Greenlaw v. United States,

554 U.S. 237, 243 (2008)); see also Puckett v. United States, 556 U.S. 129, 134 (2009) (explaining

the importance of the contemporaneous-objection rule to prevent a litigant from “sandbagging”

the court by remaining silent about an objection and then voicing it only if the case does not

conclude in his favor).

3. The Basis for Detention Hearing in the First Instance Does Not Constrain the Court’s

Consideration of the Factors Under § 3142

        Whatever the basis for detention, the BRA’s plain language does not limit the Court’s

consideration of the appropriate factors under § 3142(g). Indeed, exactly the opposite: § 3142(g)

directs that judges “shall” consider the “available information concerning” the enumerated factors.

Similar language in the sentencing and supervised-release statutes, 18 U.S.C. § 3553(a) and §

3583, for example, affords a court “wide discretion” to craft the most appropriate sentence or set

of conditions. See United States v. Hunt, 843 F.3d 1022, 1030 (D.C. Cir. 2016).

        Section 3142(g)’s mandatory language, moreover, articulates no link between the rationale


                                                 5
          Case 1:21-cr-00116-DLF Document 21 Filed 03/08/21 Page 6 of 7




for a detention hearing under either §§ 3142(e) or 3142(f) and the factors a court considers under

§3142(g). Instead, once “a hearing is appropriate, the judicial officer must consider several

enumerated factors to determine” whether detention or release is appropriate. Singleton, 182 F.3d

at 9; see United States v. Holmes, 438 F.Supp.2d 1340, 1341 (S.D. Fla. 2005) (reasoning that,

under Singleton, a court “should evaluate all the factors in subsection (g) when making its

detention determination . . . regardless of whether detention is sought under [§ 3142] (f)(1) or

(f)(2)”); accord United States v. Plata Hernandez, 766 Fed. Appx. 651, 656 (10th Cir. 2019) (“The

plain language of §3142(f) pertains to what triggers the requirement that a detention hearing be

held, not the factors that guide the detention decision. Those factors are listed in § 3142(g), which

contains no language limiting the consideration of those factors to hearings held only under

subsection (f)(1), not subsection (f)(2).”) 1 Consistent with Singleton, therefore, this Court should

consider the full panoply of factors when deciding whether to uphold detention—and, should, for

the reasons given in the government’s prior opposition, determine that continued detention is

appropriate.




1 Some out-of-circuit cases appear to follow a different approach. See, e.g., United States v.
Ploof, 851 F.2d 7 (1st Cir. 1988) (holding that dangerousness is not appropriately considered in
cases where the basis for detention is 18 U.S.C. § 1342(f)(2)); United States v. Himler, 797 F.2d
156 (3d Cir. 1986) (reasoning that the district court could only consider dangerousness in setting
conditions of release where the defendant’s case involved an offense specified in 18 U.S.C. §
3142(f)(1)). But those cases may simply stand for the unobjectionable rule that “a finding of
dangerousness” is not a basis for a detention hearing without satisfying a triggering factor in §
3142(f)(1) and (2) because such an approach would render those provisions “meaningless.” See
United States v. Twine, 344 F.3d 987, 987 (9th Cir. 2003) (citing Himler and Ploof as supporting
that proposition); see also Singleton, 182 F.3d at 9 (describing Ploof as addressing when a
detention hearing is available). Here, the government does not rely on dangerousness as the basis
for a detention hearing. More to the point, however, this Court is bound by Singleton’s approach
that permits plenary consideration of the §3142(g) factors once the government has satisfied the
threshold inquiry under §3142(f) that a detention hearing is appropriate.
                                                 6
         Case 1:21-cr-00116-DLF Document 21 Filed 03/08/21 Page 7 of 7




                                         Conclusion

WHEREFORE, for the foregoing reasons, and for any other such reasons as may appear to the

Court, we request that the Court DENY the Defendant’s Motion for Reconsideration of Pretrial

Detention.



Respectfully submitted,

                            CHANNING D. PHILLIPS
                            ACTING UNITED STATES ATTORNEY

                            /s/ Adam Alexander
                            ADAM ALEXANDER
                            Assistant United States Attorney
                            AK Bar No. 1011057
                            Detailee
                            U.S. Attorney’s Office for the District of Columbia
                            555 4th Street, N.W.
                            Washington, D.C. 20530




                               CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2021, I sent a copy of the foregoing via the Court’s
electronic filing system to Jessica Sherman-Stoltz, Esq., counsel for the defendant.


                                     /s/ Adam Alexander
                                     ADAM ALEXANDER
                                     Assistant United States Attorney




                                              7
